DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan E. Whitlock (Reg. No.: 65,744) on 7/21/2022.
The application has been amended as follows: 

(Currently Amended) An agricultural sprayer machine, comprising:
a fluid delivery network in selective hydraulic communication with a plurality of nozzle groups disposed in a mutually spaced relationship, wherein each nozzle group comprises a plurality of nozzles that can be independently activated, wherein, when activated, a nozzle of the plurality of nozzles is put into hydraulic communication with the fluid delivery network, wherein a nozzle set comprises at least one nozzle from each nozzle group; and 
an electronic controller configured to:
receive an application rate setpoint and a product pressure setpoint;
receive for each of a plurality of nozzle sets a respective upper pressure limit, a nozzle reference flow, and a nozzle reference pressure; 
calculate a speed setpoint for each one of the plurality of nozzle sets based upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the product pressure setpoint; and
control a forward speed of the agricultural sprayer machine based upon the speed setpoints.

(Canceled)

5. (Currently Amended) The agricultural sprayer machine of claim [[4]]1, wherein a forward speed of the agricultural sprayer machine is limited at or below the speed setpoint.

13. (Currently Amended) A method of controlling an agricultural spraying machine, the method comprising:
receiving an application rate setpoint and a product pressure setpoint;
receiving for each of a plurality of nozzle sets a respective upper pressure limit, a nozzle reference flow and a nozzle reference pressure;
calculating for each one of the plurality of nozzle sets a speed setpoint based upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the product pressure setpoint; and
controlling a forward speed of the agricultural spraying machine based upon the speed setpoints.

15. (Canceled)

16. (Currently Amended) The method of claim 13, further comprising receiving a speed command from a driver and controlling the forward speed of the agricultural spraying machine in response to the received speed command by sequentially stepping the speed up or down from a first one of the speed setpoints to a second one of the speed setpoints.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While Needham (US 2016/0015020) discloses calculating a change in speed based on a flow rate and a system pressure; Preheim (US 2017/348718) discloses controlling groups of nozzles; none of these references taken either alone or in combination with the prior art of record disclose:

(Claim 1) calculate a speed setpoint for each one of the plurality of nozzle sets based upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the product pressure setpoint; and
control a forward speed of the agricultural sprayer machine based upon the speed setpoints.
(Claim 13) calculating for each one of the plurality of nozzle sets a speed setpoint based upon the application rate setpoint, the nozzle reference flow, the nozzle reference pressure, and the product pressure; and
controlling a forward speed of the agricultural spraying machine based upon the speed setpoints.

in combination with the remaining elements and features of the claimed invention.  
It is for these reasons that the applicant’s invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116